Citation Nr: 1129995	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis, including rheumatoid arthritis.

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2008, the appellant testified at a Board hearing at the RO.  In April 2009 and October 2010, the Board remanded the matter for due process considerations and additional evidentiary development.  

The Board notes that the issues on appeal originally included entitlement to service connection for hearing loss and tinnitus.  While the matter was in remand status for the second time, in a February 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, effective February 19, 2003, and assigned initial zero percent and 10 percent ratings, respectively.

The Board finds that the grant of service connection for hearing loss and tinnitus constitutes a full award of the benefit sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has submitted a notice of disagreement with the initial disability ratings or effective date assigned.  Thus, those matters are not before the Board.  Id.

As set forth in more detail below, another remand is unfortunately necessary with respect to the issues of entitlement to service connection for hypertension and arthritis.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A gastrointestinal disability was not present during the appellant's active service or for many years thereafter and the appellant's current gastrointestinal disability, including GERD, is not causally related to his active service, nor is it causally related to or aggravated by any service-connected disability, including his service-connected PTSD.

2.  The appellant served in Vietnam during the Vietnam era, and, absent affirmative evidence to the contrary, he is presumed to have been exposed during such service to an herbicide agent.

3.  The record on appeal shows that the appellant has been diagnosed as having coronary artery disease, status post myocardial infarction.

4.  The record on appeal contains no probative evidence establishing that the appellant's coronary artery disease is due to an intercurrent injury or disease.

5.  Since the award of service connection, the appellant's service-connected PTSD has been manifested by symptoms such as nightmares, intrusive thoughts, paranoia, difficulty controlling anger, frequent panic attacks, and severe depression and anxiety, producing profound social impairment and total occupational impairment.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, including GERD, was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for an initial 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2003 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In a September 2006 letter, the RO advised the appellant of the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the February 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

In addition to these notification letters, in a conference held in connection with the to the December 2008 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's available service treatment records have been obtained as well as all post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The RO has also obtained relevant records from the Social Security Administration.  Id.  The appellant has also been afforded VA medical examinations in connection with his claims, most recently in December 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the December 2010 examinations are adequate.  The opinions were provided by qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a rationale for the opinions rendered, with specific reference to the pertinent schedular criteria where necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor his representative has argued otherwise.  

Entitlement to service connection for a gastrointestinal disability, including GERD

The appellant seeks service connection for a gastrointestinal disability.  He argues that he developed such disability as a result of stress and anxiety attacks caused by his service-connected PTSD.  

Background

In this case, the appellant's available service treatment records are negative for complaints or findings of a gastrointestinal disability.  At his May 1969 military separation medical examination, the appellant's abdomen and viscera were found to be normal on clinical evaluation.  On a report of medical history, the appellant denied having or ever having had frequent indigestion and stomach or intestinal trouble.  

In February 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including GERD.  

In support of his claim, the RO compiled post-service VA and private clinical records, dated from July 1994 to December 2010.  These records show treatment for multiple disabilities during this period, including GERD, peptic ulcer disease, hiatal hernia, and ulcerative colitis.  

Specifically, these records show that in July 1994, the appellant was hospitalized for treatment of kidney stones.  His symptoms at that time included pain on urination for the past seven months.  He denied other gastrointestinal or genitourinary symptoms.  In February 1995, the appellant was again hospitalized for treatment of a small calculus in the right ureter.  No gastrointestinal disability was identified at that time.  

In April 1998, the appellant was referred for an esophagogastroduodenoscopy in connection with his complaints of heartburn, reflux, and abdominal pain.  The study showed erosive esophagitis, hiatal hernia, gastric erosions, and duodenitis.  

Subsequent VA and private clinical records dated to December 2010 note continued treatment for GERD, peptic ulcer disease, and hiatal hernia.  During this period, the appellant consistently recalled having had GERD type symptoms since approximately 1994 or 1995.  

Records from SSA show that the appellant was awarded disability benefits beginning in April 1998 due to several disabilities, including gastrointestinal disease.  

In connection with his claim, the appellant underwent a VA general medical examination in April 2003, the appellant recalled that he had been diagnosed as having a hiatal hernia with GERD in 1994.  

At his December 2008 Board hearing, the appellant testified that he recalled having had trouble with being bothered by spicy foods in 1970 or 1971.  He indicated that he had been diagnosed as having GERD in 1994 or 1995.

At a VA gastroenterology examination in December 2010, the appellant reported that he had had GERD since 1998.  He indicated that it had progressively worsened since that time.  The examiner noted that a barium esophagram had shown evidence of a cricopharyngeal impression along the posterior pharyngeal wall as well as a small hiatal hernia with GERD.  It was also noted that the appellant had a history of ulcerative colitis.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's current gastrointestinal disabilities, including GERD and ulcerative colitis, were not causally related to the appellant's active service or any incident therein.  The examiner explained that GERD and ulcerative colitis were not present during service, as evidence by the service medical records, nor was either condition diagnosed for many years after service.  She further concluded that the appellant's GERD and ulcerative colitis were not causally related to or aggravated by the appellant's service-connected PTSD or diabetes mellitus.  She noted that neither PTSD nor diabetes were established risk factors for the development or aggravation of GERD or ulcerative colitis.  She further noted that both conditions were mild and well controlled on medications.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including peptic ulcer disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

After carefully considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability, including GERD.  

As an initial matter, the Board finds that there is no probative evidence establishing that the appellant had a gastrointestinal disability, including GERD, during service or for many years thereafter.  As set forth above, the available service treatment records are entirely negative for complaints or findings of a gastrointestinal disability, including GERD.  The appellant has not contended otherwise.  Indeed, at his May 1969 military separation medical examination, the appellant's abdomen and viscera were found to be normal and on a report of medical history, the appellant denied having or ever having had frequent indigestion, stomach trouble, and intestinal trouble.  

The post-service record on appeal is similarly negative for complaints or findings of a gastrointestinal disability for many years after service separation.  In fact, the contemporaneous record on appeal shows that the appellant was first diagnosed as having a gastrointestinal disability-erosive esophagitis, hiatal hernia, gastric erosions, and duodenitis, in 1998-approximately 29 years after service separation.  Subsequent clinical records show that the appellant continued to receive regular treatment for various gastrointestinal conditions, including GERD.  These clinical records document that in clinical settings, the appellant consistently dated his gastrointestinal disability to no earlier than 1994 or 1995.  

Here, the Board notes that it has considered the appellant's December 2008 hearing testimony to the effect that that he recalled experiencing difficulty eating spicy foods in 1970 or 1971.  Although the appellant is certainly capable of providing competent statements regarding his gastrointestinal symptoms, the Board finds his statements to be lacking in credibility to the extent they were offered for the purposes of establishing continuity of gastrointestinal symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In that regard, on several occasions in clinical settings, the appellant has previously dated the onset of his gastrointestinal disability to 1994 or 1995.  The Board finds that these contemporaneous records are entitled to far more probative weight than the recent recollections of the appellant, particularly in light of his demonstrated significant memory problems associated with PTSD.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a veteran).  Again, the record on appeal contains clinical records spanning more than 30 years and consuming four claims folders.  Contemporaneous clinical records show that during this period, the appellant reported the onset of his gastrointestinal disability as being no earlier than 1994 or 1995.  This is consistent with the contemporaneous clinical record which is negative for complaints or findings of gastrointestinal symptoms prior to 1998.  

Based on this evidence, the Board finds that a gastrointestinal disability, including GERD, was not present during active service or for many years thereafter.  The Board further notes that the record contains no probative evidence of a link between the appellant's post-service gastrointestinal disability and his active service, any incident therein, or any service-connected disability.  Rather, the only probative evidence which directly addresses the relationship between the appellant's gastrointestinal disability and his active service and his service-connected disabilities, including PTSD, is the December 2010 VA medical opinion.  As noted above, the examiner concluded that the appellant's current gastrointestinal disability, including GERD, was not casually related to his active service nor was it causally related to or aggravated by his service-connected PTSD or diabetes mellitus.  

The Board finds that the December 2010 VA medical opinion is persuasive and assigns it great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (setting forth "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence.").  In that regard, the opinion was rendered by an individual who clearly has the expertise to opine on the matter at issue in this case.  In addition, the VA examiner addressed the appellant's contentions, and based her opinion on a review of the appellant's claims folder, a physical examination, and a consideration of current medical studies.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner also made specific reference to the pertinent evidence in the claims folder and provided a rationale for her conclusions.  

In summary, the Board finds that lacking any probative evidence of a gastrointestinal disability in service or for many years thereafter, or of a link between the appellant's current gastrointestinal disability and his active service, any incident therein, or any service-connected disability, including PTSD or diabetes mellitus, service connection for a gastrointestinal disability, including GERD, is not warranted.  For the reasons discussed above, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an initial disability rating in excess of 50 percent for PTSD, to include entitlement to a total rating based on individual unemployability

The appellant seeks an initial rating in excess of 50 percent for PTSD, arguing that his PTSD symptomatology is much more severe than reflected in the current rating.  

Background

The appellant's service personnel records show that he served as a mortar gunner and mortar carrier driver in Vietnam from January 1968 to January 1969.  He participated in the Vietnam Counter Offensive Phase III and the TET Counter Offensive.  His awards and decorations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge.  

In February 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including PTSD.  

In support of his claim, the appellant submitted private medical records, dated from April 1998 to April 2003.  In pertinent part, these records show a history of treatment for significant anxiety/depression, with complaints of flashbacks and nightmares.  

Records from SSA show that the appellant was awarded disability benefits beginning in April 1998 due to several disabilities, including depression.  It was noted that the appellant's disabling psychiatric symptomatology included flashbacks, difficulty sleeping, extreme depression, and an exaggerated startle response.  

At a VA PTSD examination in April 2003, the examiner noted that the appellant described several significant combat stressors which he characterized as "unquestionably quite traumatic."  The appellant reported that after his separation from service, he worked as a jeweler until 1994, when he retired due to disability.  He noted that prior to his retirement, he had had a "hot temper" on the job and had argued frequently with his superiors, causing significant problems at work.  With respect to social functioning, the appellant described his family relationships as strained and distant.  He reported that he had been married four times and was currently separated.  He felt as if his marriages had been affected by his PTSD symptoms.  He reported difficulty trusting people and feeling comfortable around others.  He had very few friends and kept to himself.  The appellant's other symptoms included an exaggerated startle response, hypervigilance, nightmares, and difficulty sleeping.  He also reported daily intrusive thoughts, depression, feelings of hopelessness, significant anxiety, memory and concentration problems, difficulty controlling his anger, and irritability.  He reported a history of suicidal ideation.  On examination, the appellant exhibited a depressed mood, slow thinking, and intrusive memories.  He denied hallucinations.  After examining the appellant, the examiner concluded that he met the criteria for a diagnosis of PTSD based on combat experiences in Vietnam.  The examiner indicated that although the appellant reported he was disabled due to physical disability, it was his opinion that the appellant's PTSD would impede his ability to sustain meaningful employment regardless of physical disability.  He explained that the appellant's PTSD would interfere with his interpersonal relationships making it difficult to work with others.  Additionally, he noted that the appellant exhibited substantial impairment of concentration and memory which would also render him not fully employable.  

In an April 2003 letter, a private psychotherapist indicated that the appellant had been under treatment since January 1998 for symptoms such as depression, nervousness, anger, hopelessness, poor memory, poor sleep, and low self esteem.  He had a history of irritability and difficulty managing an explosive temper.  He also had a history of several past failed relationships.  With respect to his current functional assessment, the psychotherapist described the appellant as basically homeless and unemployed.  He viewed the world as potentially very threatening and felt as if he must keep a distance from others.  He had few friends and those he did have were fraught with antagonisms and petty conflicts.  With regard to his ability to function in a work setting, the therapist noted that the appellant had not worked since 1993.  

In a June 2003 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective February 19, 2003, the date of receipt of his claim.  In a July 2003 rating decision, the RO increased the initial rating for PTSD to 50 percent.  The appellant appealed the initial rating assigned by the RO.  

In a July 2003 statement, the appellant reported that he had frequent panic attacks, approximately three times weekly.  He indicated that it took him a long time to recover from them.  He also reported near constant flashbacks and intrusive thoughts and had contemplated suicides a few times.  He indicated that he had no social life and could not keep a job.  

At a VA PTSD examination in June 2008, the appellant reported that he had not worked since 1993 and was currently homeless.  He indicated that he had been living in his car since 2007.  The appellant reported that he only bathed on weekends when one of his friends was away and allowed the appellant to use his apartment.  The appellant reported continued difficulty with interpersonal relationships, stating that he became paranoid and irritable in social situations.  The examiner noted that record reflected that the appellant had a long history of treatment for PTSD, with no significant periods of remission.  His PTSD remained severe and was manifested by symptoms such as disturbing dreams, hypervigilance, intrusive thoughts, paranoia, hyperarousal and poor sleep, panic attacks three to five times weekly, palpitations, and obsessive-compulsive tendencies, and chronic and severe anxiety.  After examining the appellant and reviewing the claims folder, the examiner diagnosed PTSD and assigned a GAF of 48.  The examiner described the appellant's PTSD and chronic and severe.  He indicated that the appellant's PTSD symptoms profoundly affected his potential employment functioning as well as his social functioning.  The examiner indicated that, in sum, it was clear that the severity of the appellant's PTSD symptoms were profoundly disabling. 

In pertinent part, VA clinical records dated from March 2002 to December 2010 show that the appellant received regular psychotherapy for PTSD.  

In a June 2010 letter, the appellant's VA physician indicated that the appellant was under his professional psychiatric care in the PTSD clinic.  He noted that the appellant was a Vietnam combat veteran who suffered from combat-related PTSD manifested by a full range of symptoms, including intrusive war memories, substantial avoidance and emotional numbing, considerable anxiety, fluctuating anxiety which could become severe, decreased concentration, and problems with anger.  The VA physician indicated that the appellant was significantly disabled and unable to work due to PTSD.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The criteria for rating PTSD are set forth in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under those criteria, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating since the award of service connection.

As summarized in detail above, the evidence shows that since the initial award of service connection, the appellant's PTSD has been manifested by symptoms such as sleep disruption, frequent nightmares and panic attacks, intrusive thoughts of Vietnam, severe depression, paranoia, episodic suicidal ideation, difficulty maintaining marital relationships, extreme difficulty controlling his anger, poor concentration, and impaired memory.

In reviewing the General Rating Formula for Mental Disorders, the Board observes that the appellant exhibits many symptoms specifically delineated in criteria for a 70 disability rating.  For example, he exhibits profound social impairment, episodic suicidal ideation, depression, and severely impaired impulse control.  

The record on appeal, however, shows that the appellant also exhibits symptoms delineated in the criteria for a 100 percent disability rating, including impairment in communication, episodic danger of hurting self or others; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  More significantly, the Board notes that medical professionals have described the appellant's PTSD symptomatology as severe to profound and have consistently concluded that the appellant is unable to obtain and maintain employment due to PTSD.  

In cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  In this case, for the reasons discussed above, the Board finds that the overall level of the appellant's functioning, as evidenced by the entire record, is more appropriately evaluated as 100 percent disabling since the award of service connection for PTSD.

In light of the decision above, the Board finds that the issue of entitlement to a total rating based on individual unemployability is moot, given that a total schedular rating has been assigned from the award of service connection for PTSD, a date which corresponds to the date of receipt of his original application for VA compensation benefits.  Additionally, the TDIU in this appeal was raised only in the context of the PTSD claim.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009).  


Entitlement to service connection for coronary artery disease

The appellant also seeks service connection for coronary artery disease which he contends is causally related to his service in Vietnam.  

In addition to the criteria for establishing service connection set forth above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of enumerated diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, and coronary bypass surgery.  See 75 Fed. Reg. 14,391 (March 25, 2010).

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113 provide that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2002); see also 38 C.F.R. § 3.307(d) (2010).

As set forth above, the appellant's service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era.  The service department has also verified that the appellant served in country in Vietnam.  The record in this case contains no affirmative evidence establishing that the appellant was not exposed to a herbicide agent during that service.  He is therefore legally presumed to have been exposed during to an herbicide agent during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii) (2010); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

The record on appeal also contains clinical records showing that the appellant has been diagnosed as having coronary artery disease, status post myocardial infarction, angioplasty and stent placement in 2005 and again in 2010.   As noted, effective August 31, 2010, the enumerated diseases which are deemed to be associated with herbicide exposure include "ischemic heart disease," which includes myocardial infarction, coronary artery disease, and coronary bypass surgery.  See 75 Fed. Reg. at 14,391 and 53,202.

The appellant's coronary artery disease is therefore legally presumed to be due to exposure to an herbicide agent in Vietnam.  38 C.F.R. § 3.309(e) (2010), as amended.  The record on appeal contains no affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  Service connection for coronary artery disease is therefore legally presumed to be due to exposure to an herbicide agent in Vietnam. 38 C.F.R. §§ 3.307(d), 3.309(e). 


ORDER

Entitlement to service connection for a gastrointestinal disability, including GERD, is denied.  

Entitlement to service connection for coronary artery disease is granted.

Entitlement to an initial 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant also seeks service connection for arthritis, including rheumatoid arthritis.  

In its October 2010 remand, the Board noted that the appellant originally characterized his claim as service connection for "rheumatoid arthritis."  In support of his claim, he identified private medical records showing that in 1999 and 2000 he was seen with complaints of progressive pain in multiple joints, including his wrists, hands, knees, and feet.  He was diagnosed as having rheumatoid arthritis.  Subsequent VA clinical records, however, note inflammatory arthritis of a different etiology, including possible ulcerative colitis-related arthritis, as well as gout, or pseudogout.  See e.g. October 2006 VA hospitalization records.  Most recently, VA medical records appear to indicate that diagnostic testing was negative for the presence of inflammatory arthritis, sero neg arthritis associated with ulcerative colitis, or active synovitis.  Rather, the appellant's polyarticular joint pains were thought to be due to pain syndrome exacerbated by his underlying PTSD.  See e.g. August 2010 VA rheumatology records.  

In addition to the evidence discussed above regarding the possibility of a systemic or diffuse arthritis disability, the Board noted that the record on appeal contains numerous diagnoses of degenerative arthritis, including a June 2008 VA peripheral nerves examination report which contains a diagnosis of "degenerative joint disease of the hands and lumbosacral spine with right lower extremity radiculopathy secondary to repeated spinal trauma while in combat in 1968."

Given the evidence of record, the Board concluded that the nature and etiology of the appellant's claimed arthritis was entirely unclear and remanded the matter for the purpose of obtaining a medical examination and opinion.  Unfortunately, the examination report obtained is wholly inadequate, containing only a diagnosis of patellofemoral pain syndrome, with no comment on the presence, nature and etiology of the appellant's claimed arthritis.  In view of the foregoing, additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the remaining issue on appeal-entitlement to service connection for hypertension-as set forth above, the Board has granted service connection for coronary artery disease based on the regulatory amendments which added ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e), as amended by 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Comments to the amendments indicate that the term "ischemic heart disease" includes coronary artery disease, but not hypertension.  Id.  Nonetheless, in light of the decision above granting service connection for coronary artery disease, the Board finds that a medical opinion is necessary for purposes of establishing the relationship, if any, between the appellant's hypertension and his now service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA cardiology examination for the purpose of identifying the nature and etiology of his current hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that the appellant's current hypertension is causally related to his active service or any incident therein.  Alternatively, the examiner should state whether the appellant's current hypertension is causally related to or aggravated by his service-connected coronary artery disease, PTSD, and/or diabetes mellitus.

2.  The appellant should be afforded a VA orthopedic or rheumatology examination for the purpose of identifying the nature and etiology of any current arthritis.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion as to the appellant's current arthritis diagnosis, considering that the record on appeal contains various diagnoses, including rheumatoid arthritis, ulcerative colitis-related arthritis, gout, and osteoarthritis.  The examiner should also provide an opinion, with supporting rationale, as to the whether any current arthritis disability identified on examination is at least as likely as not causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including PTSD.  The report of examination must include a complete rationale for all opinions rendered.

3.  After accomplishing any additional development deemed necessary, the RO should review the evidence of record in its entirety.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


